NOT PRECEDENTIAL


            UNITED STATES COURT OF APPEALS
                 FOR THE THIRD CIRCUIT
                __________________________

                         No. 18-1323
                 __________________________

                   JOSE SOLANO-CHAMBA,
                 a/k/a Jose Luis Solano Chamba,
                                   Petitioner

                                v.

    ATTORNEY GENERAL UNITED STATES OF AMERICA,
                          Respondent
                  ______________

            On Petition for Review of a Decision of the
               United States Department of Justice
                 Board of Immigration Appeals
                          (A208-558-362)
                Immigration Judge: Elise Manuel
                          _____________

           Submitted Under Third Circuit L.A.R. 34.1(a)
                       January 14, 2019
                           ______________

Before: GREENAWAY, JR., SHWARTZ, and PORTER, Circuit Judges.

                 (Opinion Filed: March 1, 2019)
                                     ______________

                                        OPINION*
                                     ______________


GREENAWAY, JR., Circuit Judge.

       This case arises from a petition for review filed by a native and citizen of Ecuador

who argues that the Board of Immigration Appeals [hereinafter “the Board”] wrongly

denied his applications for asylum, withholding of removal, and relief under the

Convention Against Torture (CAT). For the reasons set forth below, we will grant the

petition as to the asylum and withholding of removal claims and remand for further

proceedings, but deny as to the claim for relief under the CAT.

                                   I.     Background

                                            A.

       Jose Luis Solano-Chamba entered the United States on October 16, 2015,

allegedly seeking to escape the reach of a drug cartel, headed by a fellow known as El

Piojo. Pursuant to 8 U.S.C. § 1182(a)(6)(A)(i), the United States Department of

Homeland Security charged Solano-Chamba as removable because he was present in the

United States without being admitted or paroled. Solano-Chamba appeared before an

immigration judge (“IJ”) and conceded that charge on May 9, 2016. But he sought relief




       *
        This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7
does not constitute binding precedent.
                                                 2
from removal in the form of asylum under 8 U.S.C. § 1158, withholding of removal

under 8 U.S.C. § 1231(b)(3), and protection under Article III of the CAT. The IJ held a

hearing on February 28, 2017, at which, in support of his claim for relief, Solano-Chamba

testified to the effect of the following:

       He was born and raised in La Victoria, Ecuador, but later moved to the city of

Huaquillas—which sits on the border of Ecuador and Peru. While there, he purchased a

car, and became a taxi driver. He transported passengers both in and around Huaquillas,

and across the border to Peru. In so doing, Solano-Chamba made one and a half to

almost two times as much as he had in his previous job as a mine worker in La Victoria.

       The work soon brought its own troubles, however. Specifically, because Solano-

Chamba crossed the border so often—multiple times a day—the officials stopped

subjecting him to routine checks of his vehicle and his credentials. That access caught

the attention of El Piojo. In Solano-Chamba’s view, El Piojo operated with impunity—

he had been the subject of numerous complaints related to drugs, crimes, and violence,

but had never been apprehended.

       Solano-Chamba encountered El Piojo on two occasions, one directly and the other

in passing. The latter took place in May of 2015, when Solano-Chamba observed El

Piojo “in a very pleasant manner having lunch with some officers.” A.R. 204. The

former took place on the night of September 10, 2015, when El Piojo jumped into

Solano-Chamba’s taxi. While in the taxi, El Piojo identified himself and told Solano-

Chamba that he wanted him to transport some merchandise—“some drugs”—between the
                                            3
borders, and explained why it would be “very easy” for Solano-Chamba to do so. A.R.

205. Solano-Chamba refused, expressing that he was pleased with his life and work and

did not want to get mixed up in illicit activities.

       El Piojo took exception. He immediately ordered Solano-Chamba to “stop” and

later warned Solano-Chamba to “keep [his] mouth shut.” A.R. 206. El Piojo followed

with an additional warning that if Solano-Chamba had a complaint against him “with the

immigration or the police . . . he was going to look for [Solano-Chamba], he was going to

destroy [Solano-Chamba’s] car and . . . kill [him].” A.R. 206.

       El Piojo exited the vehicle thereafter. Solano-Chamba was very scared. He

parked his car in the usual place and went home, where, out of fear, he remained the

following day. When he returned on September 12, 2015, the first of El Piojo’s threats

had been carried out: Solano-Chamba found his car “completely destroyed with the

windows broken,” and tires flat. A.R. 206. He also found a note that accused him of

being a “rat,” and a “talker and that no matter where [he] would go, [El Piojo] was going

to look for [him] . . . make [him] pay and . . . kill [him].” Id.

       At the time, Solano-Chamba thought that El Piojo’s actions were motivated by his

strong refusal to assist El Piojo’s criminal enterprise. He called his landlady in

Huaquillas to ask if anyone had come looking for him. When she said no one had, he

filled a bag with clothes and took a bus to La Victoria, where his parents lived. He

remained there for several days, until he received a call on September 17. The call was

from El Piojo—he told Solano-Chamba that he knew where Solano-Chamba was, where
                                               4
his parents lived, and that “no matter where [Solano-Chamba] would go,” he was going

to find him and make him pay for everything. A.R. 208. Solano-Chamba does not know

how El Piojo found his number, but conjectures that it may have been from one of his

passengers.

      Solano-Chamba contacted the police in La Victoria to no avail: he told them that

he wanted to file a complaint because he had received a death threat, to which they

responded that he needed to make an appointment so that they could come out and get a

statement from him. That was supposed to take place within one or two days, but never

occurred. Solano-Chamba called them again, but the station never answered. He waited

until September 20, at which point he decided he would need to flee Ecuador.

      In preparation to leave, he contacted his landlady in Huaquillas and asked her if

she wanted to purchase the items in his apartment and what remained of his car. In that

conversation, Solano-Chamba learned that, on the same day that El Piojo entered his taxi,

officials “had detained merchandise of drugs between the front borders of Peru and

Ecuador,” and that it was from “workers of El Piojo.” A.R. 211. She also told Solano-

Chamba of rumors that somebody “put a complaint against El Piojo,” and that complaint

was “the reason” the immigration officers detained El Piojo’s workers. Id. She asked if

Solano-Chamba was the one who filed the complaint.

      Solano-Chamba left Ecuador the next day, on September 21, 2015. He crossed the

countries of Peru, Nicaragua, Honduras, Guatemala, and Mexico, and was immediately

detained after he crossed the U.S.-Mexico border.
                                            5
                                               B.

       The IJ found this testimony credible as to Solano-Chamba’s “own experiences and

subjective fears and concerns,” commenting that “[the testimony] was consistent with the

evidence in the record, . . . the country conditions information . . . , and it was internally

consistent.” A.R. 156. She nonetheless denied his application for asylum, withholding of

removal, and relief under the CAT. The Board affirmed. Solano-Chamba filed this

petition for review of the Board’s final order of removal.

                        II.    Jurisdiction & Standard of Review

       We have jurisdiction to review the Board’s order under 8 U.S.C. § 1252(a).

Mendoza-Ordonez v. Att’y Gen. of U.S., 869 F.3d 164, 168 (3d Cir. 2017). Our review is

limited to the reasons provided by the Board. See Orabi v. Att’y Gen. of U.S., 738 F.3d
535, 539 (3d Cir. 2014) (citing Sec. & Exch. Comm’n v. Chenery Corp., 332 U.S. 194,

196 (1947) [hereinafter, “Chenery I”] and Li v. Att’y Gen. of U.S., 400 F.3d 157, 163 (3d

Cir. 2005)). But we may also consider the IJ’s opinion where the Board adopted or

deferred to the IJ’s reasoning. Mendoza-Ordonez, 869 F.3d at 169 (citing Nelson v. Att’y

Gen. of U.S., 685 F.3d 318, 321 (3d Cir. 2012)). We review constitutional issues and

questions of law under a de novo standard, and regard the Board’s factual determinations

as “conclusive unless any reasonable adjudicator would be compelled to conclude the

contrary.” Id. (citations and internal quotation marks omitted).

                                        III.   Asylum


                                               6
       To demonstrate eligibility for asylum, a petitioner is required to show that he or

she suffered persecution, or harbors a well-founded fear of persecution, and that such

persecution or feared persecution is on account of one of the statutorily enumerated

grounds of race, religion, nationality, membership in a particular social group, or political

opinion. See 8 U.S.C. §§ 1158(b)(1)(B)(i), 1101(a)(42)(A). Should a petitioner base his

or her claim on membership in one or more particular social groups, said petitioner must

establish that (1) the particular social group in question is legally cognizable, (2) he or

she is in fact a member of that group, (3) was persecuted, or harbors a well-founded fear

of persecution, which is subjectively genuine and objectively reasonable, and (4) a nexus,

or causal link exists between the persecution and his or her membership in the particular

social group. S.E.R.L. v. Att’y Gen. of U.S., 894 F.3d 535, 544 (3d Cir. 2018) (citing

Fatin v. I.N.S., 12 F.3d 1233, 1240 (3d Cir. 1993)). To be considered legally cognizable,

the group proffered by the petitioner must be (i) composed of members who share a

common, immutable characteristic, (ii) defined with particularity, and (iii) socially

distinct within the society in question. See S.E.R.L., 894 F.3d at 540.

       Thus, ordinarily, when a petitioner seeks asylum on the basis of membership in

one or more particular social groups, the IJ conducts an independent analysis for each

group. He or she first assesses whether the social group alleged is legally cognizable;

then whether the petitioner is in fact a member; followed by whether persecution or a

well-founded fear of persecution has been established; and finally, whether the requisite

causal link has been shown.
                                              7
       Solano-Chamba’s asylum claim was based on the alleged persecution he suffered

as a member of two particular social groups. The IJ modeled the above framework with

respect to Solano-Chamba’s first proposed social group, but deviated as to the second,

opting not to first assess whether the second group was legally cognizable. The Board in

turn operated under the mistaken impression that the IJ in fact made the cognizability

assessment as to the second group. As a result, we are left with no ruling from the Board

as to the cognizability of that group. Hence, for the reasons detailed below, we will grant

the petition and remand for the Board to make a ruling as to whether Solano-Chamba’s

second proposed group is legally cognizable.

                                            A.

       Solano-Chamba argued to the agency that he demonstrated credible fear of

persecution on account of his membership in two particular social groups: the first

composed of “men who by virtue of their profession are targeted by drug cartels to

transport drugs across the border,” and the second of “persons who[m] the drug cartel

suspects of reporting their illegal activities to the police.” A.R. 194, A.R. 3. The

government argues that neither group is legally cognizable, so that should be the end of

the matter. But, as it pertains to the second proposed group, we are not persuaded that the

Board rested its decision on that ground.

       That is critical because when one subject to a final removal order petitions our

Court, we do not exercise the usual appellate jurisdiction we would over a district court

decision. See Ming Dai v. Sessions, 884 F.3d 858, 868–69 (9th Cir. 2018) (citing 8
                                             8
U.S.C. § 1252(a)(5) (“[A] petition for review . . . shall be the sole and exclusive means

for judicial review of an order of removal . . .”)). Rather, the petition filed institutes a

new action against the United States, consisting of judicial review of the Board’s actions

and determinations. Id. at 868. In that posture, the broad license we have to affirm a

district court decision on any basis supported by the record is narrowed—we are confined

to the reasons provided by the Board. See Orabi, 738 F.3d at 539 (rejecting the

government’s position that the petitioner withdrew an appeal of his conviction because

“[the Board did not base its decision on [that finding] . . .”).1

       Here, the IJ held that the first group was not cognizable because it was “not

particularized” and was “circularly” defined “by the alleged persecutory behavior.” A.R.

157. The IJ also found that the behavior complained of—targeting by the cartel—did not

constitute persecution. The Board affirmed, adding its own analysis that the group was

not cognizable because the members did not share a common, immutable characteristic.

A.R. 4 (citing Matter of Acosta, 19 I & N. Dec. 211 (BIA 1985), and stating, “[A]


       1
          The limitation stems from the principle enunciated in Chenery I, which is that,
        in dealing with a determination or judgment which an administrative agency
        alone is authorized to make, [a reviewing court] must judge the propriety of
        such action solely by the grounds invoked by the agency. If those grounds
        are inadequate or improper, the court is powerless to affirm the
        administrative action by substituting what it considers to be a more adequate
        or proper basis.
332 U.S. at 196; see also I.N.S. v. Orlando Ventura, 537 U.S. 12, 16–18 (2002) (deriving
from that principle what is now termed the ‘ordinary remand rule’ and applying that rule
in the context of the Board’s authority to make the decision as to an issue regarding
asylum eligibility).

                                               9
profession or occupation (such as taxi driver) cannot form the basis of a particular social

group because it is not an immutable characteristic”).2

       But the IJ took a different course for the second group. Without first assessing

whether a group of “persons who the drug cartel suspects of reporting their illegal

activities to the police” was legally cognizable, the IJ held that Solano-Chamba’s claim

must fail because the evidence did not establish that he was a member of that group.

A.R. 158 (“Some Courts have found that persons who are actually witnesses in criminal

proceedings may be considered members of a particular social group, but I do not find

that the evidence provided today establishes that that group was a group that the

respondent was a member of in this case.”).

       The Board again affirmed, this time purporting to adopt the IJ’s analysis. Indeed,

perhaps under the mistaken impression that the IJ had followed the usual analytical

paradigm, the Board stated, “We agree with the [IJ] that the respondent’s second group is

not cognizable because it is not particular and it is impermissibly defined by its alleged

harm.” A.R. 4. The government argues that statement constitutes the Board “properly

agree[ing] with the immigration judge that Solano-Chamba’s [second] proposed group” is

not legally cognizable. Appellee Br. 24.

       We disagree—the Board’s decision deprives us of a cognizability determination to

review for the second proposed group. First, contrary to what the Board’s statement


       2
           Solano-Chamba does not contest the Board’s ruling as to this group.

                                              10
suggests, the IJ made no ruling with respect to the second group’s cognizability. Second,

the Board’s purported points of agreement with the IJ—that the group is not particular

and impermissibly defined by its alleged harm—mirrors the rationale the IJ provided for

rejecting the first proposed group. The attendant ambiguities render the Board’s

statement—the only one referencing the cognizability of Solano-Chamba’s second

proposed group—insufficient to serve as a ruling by the Board. Indeed, to the extent that

the Board sought to adopt the IJ’s rulings, it failed because the IJ made no such ruling. If

the Board intended to make an independent ruling, its statement begs the question: was it

in fact analyzing the second group or did it confuse the two? That question is all the

more concerning when, as we discuss in section III.B, the nexus finding the Board

purports to adopt from the IJ as to the second group was in fact a finding that the IJ had

made only as to the first.

       We therefore cannot affirm the Board’s decision on the ground that Solano-

Chamba’s second proposed particular social group is not legally cognizable. See

Kayembe v. Ashcroft, 334 F.3d 231, 234 (3d Cir. 2003) (concluding that the Board’s

failure to adopt or defer to the IJ’s finding on an issue meant that there was nothing to

review as to that issue) (citing Abdulai v. Ashcroft, 239 F.3d 542, 555 (3d Cir. 2001)).

                                            B.

       In the alternative, the government proffers that Solano-Chamba’s asylum claim

must be denied because he has not shown that a causal link exists between his alleged

persecution and a statutorily protected ground. The government makes that argument
                                             11
against the backdrop of the Board’s express adoption of the IJ’s rulings that the evidence

did not establish that Solano-Chamba was a member of the second proposed social group,

and that the cartel’s efforts to recruit him were not on account of his membership in any

social group, but rather an effort to advance their enterprise.3 We again disagree. On the

record before us, any reasonable adjudicator would be compelled to reach a conclusion

contrary to that of the Board on each of these points. In reaching that conclusion, it bears

mention that we state no position as to whether Solano-Chamba’s second proposed group

is in fact legally cognizable—that is for the Board to determine on remand. Rather, we

assume the group’s cognizability for the purposes of this analysis, consistent with the

approach effectively taken by the Board, and expressly employed by the IJ.

       On membership in a particular social group, the Board predicates its ruling on its

assessment that Solano-Chamba’s claim that El Piojo suspected him of reporting the

cartel’s illegal activities to the police was “speculative and not based on fact.” A.R. 4.

The Board does not elaborate, but the IJ made the exact same finding. She found the

evidence supporting Solano-Chamba’s claim to be speculative for five reasons: first, “in

[Solano-Chamba’s] phone conversation with El Piojo, El Piojo never said, we think you

denounced us”; second, Solano-Chamba’s belief was based “on his conversation with the



       3
         Solano-Chamba urges that we rule that he suffered past persecution at the hands
of El Piojo, and that he harbors a well-founded fear of future persecution. Appellant Br.
34–35. However, the Board’s decision makes no mention of the IJ’s ruling on these
points. It would thus be premature to address them when the second group’s
cognizability is unresolved.
                                            12
landlady”; third, “[he] never did make a police report”; fourth, the arrest carried out by

border officers “was not the result of any information [he] provided”; and fifth, he did not

contact those same officers thereafter “to provide any information to them or to report the

threats that he had received.” A.R. 158–59. Solano-Chamba is correct that, as a

collective, these findings appear to overlook key facts, mischaracterize others, and

otherwise miss the point of the inquiry.

       The latter is true of reasons three through five. Solano-Chamba’s burden was to

demonstrate that the drug cartel suspected him of having reported criminal activity to the

police. That does not require his having actually reported said activity. It does not

require arrests to have resulted from information he provided. And it certainly does not

require him to have provided information after an arrest was made.

       Similarly, that El Piojo did not say the magic words “we think you denounced us”

is hardly dispositive on the question of whether Solano-Chamba was suspected of doing

so. See Sorrano-Alberto v. Att’y Gen., 859 F.3d 208, 224 (3d Cir. 2017) (rejecting nexus

determination and remanding where “the IJ, without making any adverse credibility

determination, found that nothing in the record suggests that [the petitioner] was the

intended victim of [the shootings] . . . and, remarkably, rested her conclusion . . . on her

observation that the drive-by shooters . . . did not stop to tell him the reason why they

were shooting at him[.]”) (citations and internal quotation marks omitted). Nor is it the

case that Solano-Chamba’s belief was solely based on his conversation with the landlady.

Indeed, by the time that conversation took place, El Piojo had made good on two of the
                                             13
three threats he made to Solano-Chamba after circumstances that would warrant El

Piojo’s belief that someone had reported his activities to the police. Specifically, El Piojo

threatened that if Solano-Chamba failed to keep his mouth shut, he, El Piojo, would find

Solano-Chamba, destroy his car, and take his life. By the time his landlord told him

about the alleged arrest, Solano-Chamba was preparing to leave Ecuador because his car

had been destroyed, and he had been found despite fleeing to his parents’ home.

       Moreover, with El Piojo’s threat in mind, one would be hard-pressed to conclude

that a note which called Solano-Chamba a “rat,” and that was left on his destroyed car

meant anything other than that whoever left the note suspected Solano-Chamba of having

engaged in “rat”-related activity. In this context, said activity certainly reflects that

someone suspected Solano-Chamba of having reported to the police. The same is true of

a direct phone call from El Piojo, in which El Piojo calls Solano-Chamba a “rat” and

again threatens to find and kill him.

       The above evidence would compel any reasonable adjudicator to conclude that

Solano-Chamba is a member of a group composed of persons whom the drug cartel

suspects of reporting their illegal activities to the police.

       On nexus, asylum applicants bear the burden of providing “some evidence,”

“direct or circumstantial,” of a motive based on their alleged statutorily protected ground.

Ndayshimiye v. Att’y Gen. of U.S., 557 F.3d 124, 131 (3d Cir. 2009) (quoting I.N.S. v.

Elias-Zacarias, 502 U.S. 478, 483 (1992)). On this issue, the Board purports to agree

with the IJ that “El Piojo targeted [Solano-Chamba] not on account of his membership in
                                               14
the second particular social group, but rather based on ordinary criminal activity.” A.R.

4. However, as we alluded to earlier, that is in error. The IJ never made this finding with

respect to Solano-Chamba’s second proposed social group, only the first. A.R. 169

(referring to the first proposed group, and stating, “I do not find that this is persecution on

account of . . . membership in the group because the motivation was purely criminal.”).

       For the second group, the only statement by the IJ that can be remotely construed

as a nexus finding is the remark that “even if the group were cognizable as persons who

are suspected of providing information to the police, [Solano-Chamba] has not shown

that he was targeted for that reason.” A.R. 171. But, when examined closely, that

statement is merely a recycling of the IJ’s finding in the preceding paragraph that Solano-

Chamba could not establish membership in the group, since he could not show that he

was in fact suspected of having reported criminal activity. See A.R. 170. The import of

the Board’s error is borne in the standard of review it applied to this purported finding by

the IJ. Again under the mistaken impression that the IJ ruled on the issue of the

perpetrator’s actual motive, the Board reviewed the ruling for clear error pursuant to 8

C.F.R. § 1003.1(d)(3)(i),4 rather than making its own independent assessment.

       This error or omission prejudiced Solano-Chamba. While El Piojo’s initial efforts

to have Solano-Chamba aid in his criminal enterprise can be fairly characterized as



       4
         In relevant part, that provision reads, “[f]acts determined by the immigration
judge, including findings as to the credibility of testimony, shall be reviewed only to
determine whether the findings of the immigration judge are clearly erroneous.”
                                              15
motivated by an effort to advance said enterprise, it strains credulity to suggest that

motivated the actions that followed after the purported “big arrest.” A.R. 154, 170. This

is especially so given the specifics of the threat that immediately followed Solano-

Chamba’s decision to turn down El Piojo’s initial advance, which were only set to take

place if Solano-Chamba did not “keep [his] mouth shut.” A.R. 206. Accordingly, there

is a strong possibility that a de novo review would have led the Board to conclude that the

cartel suspected Solano-Chamba of having been an informant, and that perception was at

least one central reason for their acts against him.



                                            *****

       Based on the foregoing, we will grant the petition for review with respect to

Solano-Chamba’s asylum claim based on the second proposed group and remand for the

Board to determine in the first instance whether that group is legally cognizable. See

Gonzalez v. Thomas, 547 U.S. 183, 185–87 (2006) (holding that, pursuant to “the law’s

ordinary remand requirement,” the Ninth Circuit should have remanded the issue of

whether a proposed social group fell within the scope of the statutory term “particular

social group” where the Board failed to make a ruling). The Board may also consider

Solano-Chamba’s arguments that he suffered past persecution, and that he harbors a well-

founded fear of future persecution.

                             IV.      Withholding of Removal


                                             16
        Similar to an asylum claim, eligibility for withholding of removal requires a

showing that, as a result of one of the protected grounds, a petitioner’s “life or freedom”

would be threatened if forced to return to his or her’s country of origin. See 8 U.S.C. §

1231(b)(3)(A). The difference is that a withholding applicant must establish a clear

probability of persecution, as opposed to a well-founded fear. This means that an

applicant who fails to establish eligibility for asylum is necessarily unable to meet the

requirements for withholding of removal. See I.N.S. v. Cardoza-Fonseca, 480 U.S. 421,

441 (1987) (explaining that an asylum applicant need only show they are a “refugee,” as

defined by the statute, whereas a withholding applicant must make the additional

showing that they “would be persecuted[.]”) (internal quotation marks omitted). The

Board predicated its denial of Solano-Chamba’s withholding application on its asylum

ruling. We will therefore grant the petition and remand as to the withholding claim as

well.

                            V.     Convention Against Torture

        For relief under Article III of the CAT, a petitioner “bears the burden of

establishing ‘that it is more likely than not that he or she would be tortured if removed to

the proposed country of removal.’” Sevoian v. Ashcroft, 290 F.3d 166, 174–175 (3d Cir.

2002) (quoting 8 C.F.R. § 208.16(c)(2)). This standard has no subjective component, but

rather requires a petitioner to meet his or her burden by objective evidence alone. Id.

(citations and quotations omitted). The Board properly adopted the IJ’s rulings on this

point. The IJ denied Solano-Chamba’s CAT claim because it found that he failed to
                                             17
show past mistreatment that would constitute torture, that he is likely to be tortured upon

return, and that the government would in fact acquiesce to said torture. That denial is

reviewed for abuse of discretion, which requires reversal only if the decision was

“arbitrary, irrational, or contrary to law.” Id. at 174 (citations and internal quotation

marks omitted). Nothing in the record leads us to conclude that it was.

       The record is scant on evidence that the police acquiesced when Solano-Chamba

was there, or that they would acquiesce should he return. We have defined acquiescence

as consisting of evidence that “government officials remain willfully blind to torturous

conduct and breach their legal responsibility to prevent it.” Valdiviezo-Galdamez v. Att’y

Gen. of U.S., 663 F.3d 582, 610 (3d Cir. 2011) (citations and internal quotation marks

omitted). Solano-Chamba made one report to police, and fled the country not long after.

One such report will not suffice, as it is far less than what we rejected in Valdiviezo-

Galdamez. See id. (affirming the Board’s denial where petitioner made five reports that

resulted in no prosecutions). Further, Solano-Chamba is correct that the country

conditions report and articles he provides reflect that there is police corruption, illegal

narcotics trafficking is rampant, and some criminals do in fact act with impunity in

Ecuador. But, as the government points out, that same evidence makes clear the

government is seeking to combat the problem. See A.R. 284 (reporting that more than

400 police officers had been detained for suspected criminal activity, and that all officers

will undergo a wide-range of evaluations going forward); id. at 289 (referencing police

capture of a high-level operative in an illegal arms-trafficking group); id. at 301
                                              18
(reporting efforts by the government to reform the judiciary so as to reduce corruption).

Tellingly, this entire case spun out of a government operation that curtailed trafficking

efforts by El Piojo’s cartel. Indeed, given Solano-Chamba’s testimony, the timing of that

operation and his encounter with El Piojo was central to El Piojo’s belief that Solano-

Chamba was an informant.

                                    VI.    Conclusion

       For all of the reasons above, we will grant the petition for review in part, and deny

in part. We will grant the petition as to the Board’s rulings on Solano-Chamba’s asylum

and withholding of removal applications, and remand to the Board for proceedings

consistent with this opinion. We will deny the petition as to his claim for CAT relief.




                                             19